Citation Nr: 1538530	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board most recently remanded the claim in March 2015.

In June 2013, the Veteran presented sworn testimony during a video conference hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed acquired psychiatric disability is the result of a disease or injury in active duty service, to include his inservice motor vehicle accident.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and/or depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A June 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports/opinions have been associated with the claims file.  Identified private treatment records have been obtained.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran was afforded VA psychiatric examinations in May 2010 and December 2014.  Addendum opinions were obtained in April and June 2015.  Taken together, the examinations/opinions involved a review of the claims file, a thorough examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development including obtaining new VA examinations/addendum opinions and readjudicating the claim thereafter.  The AOJ obtained examinations/opinions on remand in December 2014, April 2015, and June 2015.  The Board notes that the claim was most recently readjudicated in a June 2015 supplemental statement of the case (SSOC).  The June 2015 SSOC did not specifically address the April 2015 addendum opinion, only the June 2015 addendum opinion.  However, it is clear that the AOJ reviewed the April 2015 opinion as well as the text of the opinion was included in its entirety in the text of the June 2015 opinion.  The claim need not be remanded again for another SSOC.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his psychiatric symptoms and his thoughts regarding their etiology.  Notably, the Veteran's testimony, in part, triggered the Board's decision to remand the claim for a new examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); the Veteran's diagnosed psychiatric disorders do not include psychosis and are therefore not on the list of qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection for PTSD requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders.  See 38 C.F.R. § 3.304(f).

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in September 2012.

A review of the service treatment records is negative for any findings of complaints, treatment, or diagnosis of a psychiatric disorder in service.  The Veteran does not claim that he was treated for psychiatric symptoms in service.  Rather, he claims that his inservice motor vehicle accident MVA was the cause of his current psychiatric disability.  Service treatment records reflect that the Veteran was treated for torticollis following an October 1981 MVA.  An inservice disease or injury may thereby be conceded.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent and credible evidence of a nexus between the Veteran's in-service MVA and his current psychiatric disability.  


The Veteran was first afforded a VA psychiatric examination in May 2010.  The examiner noted his history of extensive mental health services, mostly involving substance abuse.  He also noted his inservice MVA and lack of inservice complaints of emotional effects or mental health treatment.  Although the Veteran described a sufficient stressor for PTSD (the MVA) and symptoms of re-experiencing and increased arousal, he did not report any symptoms relating to avoidance or numbing.  Consequently, the examiner did not find that he had a diagnosis of PTSD.  She did diagnose him with major depression and anxiety disorder NOS and concluded that there was no relationship between his psychiatric diagnoses and his inservice MVA.  Instead she linked his current depression and anxiety to his long history of substance abuse, incarceration, and unemployment.

The Veteran was next examined for his psychiatric complaints in December 2014.  The examiner used the incorrect DSM-V criteria rather than the DSM -IV. The finds of that examination are therefore deemed inadequate and will not be discussed.  

As the December 2014 VA examiner used the incorrect version of the DSM in providing her opinion on PTSD, the Board obtained addendum opinions based on the DSM-IV in April and June 2015.  The examiners concluded that the Veteran did not meet the diagnostic criteria for PTSD under either the DSM-IV or DSM-V.  The April 2015 examiner further found that the Veteran's unspecified depressive disorder was not related to his service, including the inservice MVA, noting his embellishment regarding the severity of the MVA and his resulting injuries.  The June 2015 examiner noted that the Veteran did not have a preexisting or inservice mental disorder.  Rather, he opined that the Veteran developed alcohol and polysubstance abuse after separation from the military and that the resulting unemployment, poverty, homelessness, and incarceration were the cause of his current psychiatric symptoms, not his military service.

The medical evidence includes VA psychiatric treatment records and SSA records.  None of these records provide an adequate positive nexus opinion for any of the Veteran's psychiatric diagnoses.  Significantly, although a March 2009 VA treatment record noted a diagnosis of PTSD and that the Veteran was a victim of non-combat military trauma (the MVA), it also noted a childhood history of verbal abuse from his grandmother.  Further, it failed to address the inconsistencies in the Veteran's reported psychiatric symptoms following the MVA.  These records do not provide a basis for a medical nexus upon which service connection can be granted.

Consideration has been given to the Veteran's personal assertion that he has PTSD or an acquired psychiatric disorder that are related to his documented in-service MVA.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Psychiatric disorders are not the type of condition/disease that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that psychiatric testing and other specific findings are needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).

The Board acknowledges that the Veteran can describe what he experiences (in this case, anxious and depressive symptoms), but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. His lay opinion is also outweighed by the medical opinions of record.

As explained above, the competent medical evidence of record fails to establish a diagnosis of PTSD.  The evidence also does not demonstrate that there is a relationship between the Veteran's active duty service, including his claimed stressor (documented MVA), and his current psychiatric disability.  Although the Board notes the Veteran's current disability and conceded inservice stressor, without sufficiently probative evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depression, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depression, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


